TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN





NO. 03-08-00355-CR


Ronald Grey, Appellant

v.


The State of Texas, Appellee





FROM THE DISTRICT COURT OF TRAVIS COUNTY, 427TH JUDICIAL DISTRICT

NO. D-1-DC-07-202476, HONORABLE MELISSA YOUNG GOODWIN, JUDGE PRESIDING



O R D E R
PER CURIAM
The reporter's record was originally due to be filed on July 14, 2008.  The court
reporter previously informed the Court that the record would be completed by September 17, 2008. 
The reporter has now informed the Court that the record cannot be completed until October 24, 2008.
The court reporter for the 427th District Court, Ellie Klemens, is ordered to file the
reporter's record no later than October 24, 2008.  No further extension of time will be granted.  See
Tex. R. App. P. 37.3(a)(2).
It is ordered October 8, 2008.

Before Chief Justice Law, Justices Puryear and Pemberton
Do Not Publish